Citation Nr: 0204810	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  95-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for bullous emphysema.

2. Entitlement to an increased rating for residuals of 
spontaneous pneumothorax, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963.

This appeal originates from a decision dated in August 1994, 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa, which determined the veteran was 
not entitled to an increased rating for postoperative 
residuals of spontaneous pneumothorax, rated as 10-percent 
disabling.  In April 1995 and May 1996, he testified at 
hearings in support of his claim; the latter hearing was a 
video-conference hearing, and it was conducted by the 
undersigned Member of the Board of Veterans' Appeals (Board).

In September 1996, the Board remanded the case to the RO for 
further development.  In March 1997, after the requested 
development was completed, the RO continued to deny an 
increased rating.  The RO also denied an additional claim 
that was noted by the Board in its remand for service 
connection for bullous emphysema, and the veteran has since 
perfected an appeal on this issue.  See 38 C.F.R. § 20.200.  
Consequently, the case was returned to the Board on the 
issues of whether he is entitled to service connection for 
bullous emphysema, and whether he is entitled to a rating 
higher than 10 percent for postoperative residuals of 
spontaneous pneumothorax.

In May 1999, the Board denied the appellant's claims, and he 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In January 2001, Counsel for 
the Secretary filed an unopposed Motion for Remand and to 
Stay Proceedings.  In April 2001, the Court issued an Order 
granting the motion, vacating the Board's May 1999 decision 
and remanding the matter for further proceedings consistent 
with the Order.  

In October 2001, the veteran submitted additional evidence 
with a written waiver of consideration of the new evidence by 
the RO.  This additional evidence has been associated with 
the veteran's claims file, and will be considered in 
connection with matter currently before the Board.  See 
38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2001).


FINDINGS OF FACT

1.  All necessary notification and development action has 
been accomplished.

2.  During active duty military service, the veteran received 
treatment for residuals of spontaneous pneumothorax; there is 
no indication in his medical records from service that he had 
complaints, or received treatment, for emphysema or symptoms 
associated with the condition.

3.  Emphysema was first diagnosed in July 1978, nearly 15 
years after the veteran's service in the military ended.

4.  There is no persuasive medical evidence or opinion 
linking the veteran's emphysema to any incident of service or 
his service-connected spontaneous pneumothorax (or the causes 
of it).

4.  While the record contains medical evidence that the 
veteran's emphysema is related to cigarette smoking, there is 
no competent evidence that the veteran acquired an addiction 
to nicotine during service, and a private medical physician 
has indicated that when the veteran acquired such addiction 
would be difficult to determine.

5.  Recent medical records have primarily attributed the 
veteran's respiratory impairment to his chronic smoking and 
residual emphysema; there is no medical evidence suggesting 
that he experiences more than mild dyspnea on exertion as a 
result of his service-connected pneumothoraces.


CONCLUSIONS OF LAW

1.  The veteran's bullous emphysema was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001).

2.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of spontaneous pneumothorax have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6814-6602 
(1996) and Diagnostic Code 6843 (1997-2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes, as pointed out in the 
Secretary's motion and the Court's order, that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Although the claims file does not reflect that the RO has 
considered the VCAA and its implementing regulations in the 
adjudication of the claims on appeal, the Board finds that 
the notification and development requirements of the VCAA and 
its implementing regulations have, essentially, been 
satisfied.  The record reflects that the December 1994, 
statement of the case (SOC) as well as the supplemental 
statements of the case (SSOCs) dated in February and June 
1995, March 1997 and April 1998 notified the veteran and his 
representative of the applicable law and the evidentiary 
deficiencies of the veteran's claims.  Furthermore, in May 
1996, the veteran was provided the opportunity to offer 
testimony in support of his claim at a video-conference 
hearing before the undersigned Member of the Board and the 
case was remanded in September 1996 for additional 
development to include medical opinions addressing the 
etiology and severity of the disabilities at issue.  

In addition, the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and there are numerous medical records in the 
file.  The veteran has been offered an opportunity to submit 
additional evidence in support of his claims.  The RO has 
obtained the veteran's service records, which include reports 
of his induction examination, in-service treatment entries, 
and discharge records.  There appears to be no indication 
that any service medical records are missing.  The veteran 
has been afforded VA examinations, and relevant medical 
opinions have been submitted or obtained.  Further, the VA 
examinations appear adequate, inasmuch as the reports of 
examination reflect that the VA examiners reviewed and 
recorded the past medical history, noted the veteran's 
current complaints, conducted physical examinations, and 
offered appropriate assessments, diagnoses, and, when 
requested, opinions.  Finally, there is no allegation or 
indication that there exists any additional evidence 
necessary for consideration of the claims on appeal that has 
not been obtained.  

Under these circumstances, the Board finds the veteran is not 
prejudiced by the Board's consideration of the issue on 
appeal at this juncture, without first remanding the matters 
to the RO for explicit consideration of the VCAA in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
The claims are ready to be considered on the merits.

I.  Service Connection for Bullous Emphysema

Service connection may be granted for disability resulting 
from a disease or injury that was incurred in or aggravated 
by active service, or for disability that is proximately due 
to or the result of a service-connected condition.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.310(a).  38 C.F.R. 
§ 3.310(a) has been interpreted as permitting service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of nonservice-connected disability 
by a service-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and that he 
still has such condition.  38 C.F.R. § 3.303(d).  If the 
chronicity provision is not applicable, a claim may still be 
granted on the basis of 38 C.F.R. § 3.303(b) if the condition 
is observed during service, provided that continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veteran alleges that he is entitled to service connection 
for bullous emphysema on alternative theories.  

In connection with his first theory of entitlement, he 
asserts that he initially developed the bullae that led to 
his emphysema while on active duty in the military; however, 
VA granted service connection only for spontaneous 
pneumothorax, as a residual of the bullae.  He contends that 
because bullae also caused the emphysema, service connection 
is warranted for the emphysema, as well.  Moreover, as he has 
denied experiencing any sort of respiratory impairment prior 
to service, he argues that there are no grounds for 
concluding that his respiratory impairment is a congenital 
defect.

Initially, the Board notes that service connection for 
residuals of spontaneous pneumothorax was established based 
upon treatment, including surgery (for a thoracentesis and 
thoracotomy), that the veteran received during service in 
February and March 1963 for this condition.  His service 
medical records contain no mention or indication of the 
presence of emphysema, including as a residual of bullae; the 
only relevant condition noted was the spontaneous 
pneumothorax.  The same was true when he was examined in 
August 1963 for separation from service, and by VA for 
compensation purposes in March 1966.  Although the veteran 
has asserted his belief that he developed emphysema during 
service as a residual of bullae, he is not competent to 
render an opinion on such a matter because, as a layman, he 
does not have the appropriate medical training or expertise 
to do so.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his contentions and arguments in this 
regard have no probative value.  Id.

Records show that the veteran experienced recurrences of the 
spontaneous pneumothorax in June 1967, December 1969, and 
December 1970, all of which were indicated to have been 
caused by the rupturing of very extensive congenital bullae.  
On the latter two occasions, the veteran underwent additional 
surgery (thoracotomies) to reinflate his lungs.  It also was 
indicated in the course of treating him in December 1970 that 
there was "no suggestion of emphysema."

The first indication that the veteran had emphysema was 
several years later, in July 1978, when he experienced 
another recurrence of the spontaneous pneumothorax, but, even 
then, there was no indication by any of his doctors of a 
relationship between his emphysema and his recurring 
spontaneous pneumothorax, or, more importantly, of a 
relationship between the rupturing bullae that caused the 
spontaneous pneumothorax and the emphysema.  A nexus linking 
the conditions is needed to establish service connection, and 
competent medical evidence or opinion must establish the 
nexus.  

When X-rays were taken of his chest during VA examinations in 
May 1980, there again was evidence of "emphysematous bullae" 
at the base of the veteran's left lung. "Bullous emphysema" 
also was noted during more recent X-rays of his chest, when 
VA examined him in March 1991 and January 1995.  Given the 
medical evidence showing that the veteran has bullous 
emphysema, the currently disability for which service 
connection sought clearly is shown.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The fact remains, 
nonetheless, that there also must be competent medical 
evidence or opinion linking the bullous emphysema to his 
service-connected spontaneous pneumothorax (to include 
medical evidence showing that the bullae associated with the 
emphysema are the same as those associated with the 
spontaneous pneumothorax).  

In the only medical opinion to directly address the nexus 
question prior to the Board's September 1996 remand, a VA 
physician who examined the veteran in April 1994 indicated 
that the veteran's emphysema was not "strongly related" to 
his service-connected pneumothoraces; he opined that the 
veteran's emphysema was due to cigarette smoking.  (The 
remand and the medical opinion are discussed in more detail, 
below.).

During his April 1995 and May 1996 hearings, the veteran 
asserted that merely to service connect the spontaneous 
pneumothorax does not account for the related respiratory 
impairment that he experiences as a result of his bullous 
emphysema, inasmuch as the two conditions are interrelated 
and part and parcel of an underlying disability.  As a means 
of linking the emphysema to the spontaneous pneumothorax, and 
the associated bullae, he submitted copies of various 
articles from medical texts at his video- conference hearing, 
and he waived his right to have this evidence initially 
considered by the RO; as noted above, this action permits 
direct consideration of such evidence by the Board.  See 38 
C.F.R. § 20.1304.  The articles essentially discuss the 
clinical significance and pathological causes of spontaneous 
pneumothorax, which are ruptured bullae and blebs, and define 
these terms with respect to overall functioning of the lungs.

Because it was unclear whether the veteran's service- 
connected spontaneous pneumothorax was related to his 
emphysema, either directly via some sort of cause-and-effect 
relationship, or, alternatively, via aggravation of the 
emphysema by the recurring pneumothoraces, the Board remanded 
the case in September 1996 to have the veteran examined by a 
specialist in pulmonary medicine to obtain an expert opinion 
on these dispositive issues.

A VA pulmonary specialist who examined the veteran in October 
1996 indicated that his bullous emphysema may be a congenital 
defect; the VA examiner made note of the fact that the 
veteran's father and uncle also had it, and this is elsewhere 
indicated in the records of the treatment that the veteran 
received in June 1967, which is significant because service 
connection for congenital defects is expressly precluded by 
VA regulation.  See 38 C.F.R. § 3.303(c); see also VAOPGCPREC 
82-90 (O.G.C. Prec. 82-90).  That point notwithstanding, the 
VA examiner also indicated in follow-up statements submitted 
in November 1996 and January 1997 that the symptoms 
associated with the veteran's spontaneous pneumothorax did 
not cause or aggravate his bullous emphysema or respiratory 
status, and that there was nothing in the medical literature 
that he submitted, and which the examiner reviewed, to 
substantiate the allegations that the ruptured bullae that 
caused the spontaneous pneumothorax were the same as those 
that led to the pulmonary emphysema.  The VA examiner noted 
that bullae are a reflection of the emphysema, and not a 
cause of it, as the veteran alleges.  Another VA physician 
who reviewed the facts and circumstances of the case 
indicated in a May 1995 opinion that people, such as the 
veteran, with emphysema have an increased risk for 
pneumothoraces, but not vice-versa, which would be necessary 
were the Board to adopt the line of reasoning alleged by the 
veteran pursuant to the Court's holding in the Allen decision 
cited to above.  These medical opinions are persuasive 
medical evidence that militates against the claim.  

Thus, while the medical literature submitted by the veteran, 
and his reliance on and interpretation of it (when considered 
along with the April 1994 VA examiner's comment), may suggest 
that a relationship between the service-connected residuals 
of pneumothorax (or the underlying bullae that caused it) and 
current bullous emphysema exists, this evidence is not 
sufficient to satisfy the medical nexus requirement necessary 
for granting service connection.  See Wallin v. West, 11 Vet. 
App. 509 (1998); see also Sacks v. West, 11 Vet. App. 314 
(1998).  

The Board also notes that in his October 1996, November 1996, 
and January 1997, reports, the VA examiner also opined that 
the veteran's bullous emphysema was either aggravated by 
chronic smoking or attributable to chronic smoking 
altogether.  This statement pertains to an alternative theory 
upon which the veteran alleges entitlement to service 
connection for the bullous emphysema.  He contends that, even 
if it is determined that his recurring spontaneous 
pneumothoraces are not related to his emphysema, service 
connection is still warranted because the training instructor 
("TI") that he had for basic training at Lackland Air Force 
Base used a combination of physical and mental abuse, along 
with peer pressure, to coerce him to start smoking, which 
quickly developed into a habit, and ultimately into a full-
fledged addiction to nicotine.

In a precedent opinion, VA's Office of General Counsel set 
forth a two-pronged sequential analysis for determining 
whether a veteran is entitled to service connection on the 
premise that he became chemically addicted to nicotine from 
chronic smoking that began while he was on active duty in the 
military.  The Office of General Counsel indicated that, for 
service connection to be warranted in these types of cases, 
then: 

(1) the veteran must have acquired a 
chemical dependence on nicotine during 
service; and

(2) his nicotine dependence must have 
been the proximate cause of his present 
disability.

See VAOPGCPREC 19-97 (May 13, 1997).

The Office of General Counsel also indicated that the first 
tier of the analysis concerning the question of whether the 
veteran became chemically dependent on nicotine while in 
service-is a medical issue.  This means that competent 
medical evidence, and not just the opinion of a lay person, 
is required to address this question.  See, e.g., Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

(The Board notes parenthetically that, in July 1998, the 
President of the U.S. signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act) into 
law as Public Law No. 105-206.  In pertinent part, the IRS 
Reform Act strikes out section 8202 of the "Transportation 
Equity Act for the 21st Century" (TEA 21), which was earlier 
signed by the President into law in June 1998, and inserts a 
new section that expressly prohibits the granting of service 
connection for a disability on the basis that it resulted 
from an injury or disease attributable to the use of tobacco 
products by a veteran during his service in the military.  
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C. § 
1103).  Since, however, section 1103 applies only to claims 
that were filed after June 9, 1998, it has no affect on this 
case because the veteran filed his claim in 1994.).

The veteran's history of cigarette smoking is well documented 
in the record.  See, e.g., the reports of VA examinations in 
March 1966, May 1980, and April 1994.  The VA physician who 
conducted the latter examination indicated that the veteran 
had a high rate of tobacco consumption and that his 
complaints of increasing shortness of breath were due to his 
early-stage chronic obstructive pulmonary disease (COPD), in 
the form of emphysema.  Similar findings were noted when the 
veteran was examined by a VA physician in January 1995, and 
that doctor subsequently indicated in a May 1995 opinion that 
the veteran's emphysema is attributable entirely to his 
chronic cigarette smoking, which, as alluded to above, was 
the same conclusion reached by the VA physician who examined 
the veteran most recently, in October 1996, and that he 
reiterated in his November 1996 and January 1997 opinions.  
However, while a relationship between smoking and emphysema 
is medically shown, there is no competent evidence of a 
relationship between smoking and service, i.e., evidence that 
the veteran became chemically addicted to nicotine during 
service.  None of the doctors referred to above, or anyone 
else who is qualified to render a probative opinion on the 
etiology of the veteran's emphysema as it relates to his 
history of chronic smoking, has indicated that he became 
chemically addicted to nicotine while in the military, as 
opposed to, for example, at some other point in time during 
his life.  

The veteran's uncorroborated claims that his basic training 
instructor ("TI") essentially forced or coerced him to start 
smoking, shortly after he entered the military, even if 
accepted, for the sake of argument, as true, does not 
constitute medical evidence establishing that the veteran 
became addicted to nicotine in service.  In this regard, 
although the veteran submitted a July 2001 statement from his 
private physician in which it was noted that the veteran 
started smoking in service, the private physician further 
stated that it is difficult to ascertain exactly when he 
became addicted to tobacco smoke.  This evidence neither 
supports the claim, nor makes a case for further development 
to obtain an opinion on this point.  See 38 U.S.C.A. § 5103A.  
Hence, the first requirement of the two-tier analysis 
employed in smoking related claims-medical evidence of 
nicotine addiction in service-still would not be met.  Thus, 
the veteran is not entitled to service connection for bullous 
emphysema on the basis of his smoking.

Inasmuch as there is no competent medical evidence or opinion 
linking the veteran's emphysema to any incident of service, 
or to his service-connected spontaneous pneumothorax (or the 
causes of it), and no competent medical evidence or opinion 
that the veteran's developed a nicotine addiction in service 
that subsequently led to emphysema, service connection for 
emphysema, on either a direct or secondary basis, is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply.  See 
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



II. Increased Rating for Postoperative Residuals of 
Spontaneous Pneumothorax

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities, which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  When making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where,  as here, the question is whether an 
increased rating is warrant, the current level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

Effective October 7, 1996, during the pendency of this claim, 
VA amended the criteria for determining the severity of the 
veteran's service-connected respiratory disability.  VA 
notified the veteran of the change in criteria, and of its 
affect on his claim, in a March 1997 supplemental statement 
of the case (SSOC).  Consequently, the Board must evaluate 
his disability under both the former and revised criteria and 
apply the version that is most favorable.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran's respiratory disability was formerly evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6814, which, in turn, 
was rated analogous to bronchial asthma under 38 C.F.R. § 
4.97, Diagnostic Code 6602.  See 38 C.F.R. § 4.20.  According 
to Code 6602, a 10 percent rating was warranted when there 
was evidence of mild respiratory impairment, manifested by 
paroxysms of asthmatic type breathing (such as high pitched 
expiratory wheezing and dyspnea) that occurred several times 
a year with no clinical findings between attacks.  A 30 
percent rating required evidence of moderate respiratory 
impairment, manifested by asthmatic attacks that occurred 
rather frequently (separated by only 10-14 day intervals) 
with moderate dyspnea on exertion between attacks.  A 60 
percent rating required evidence of severe respiratory 
impairment, manifested by frequent attacks of asthma (one or 
more per week), marked dyspnea on exertion between attacks, 
only temporary relief by medication, and a preclusion of more 
than light manual labor.  A 100 percent rating required 
evidence of pronounced respiratory impairment, manifested by 
very frequent asthma attacks with severe dyspnea on even 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  Id.

On the other hand, under the amended criteria, the veteran's 
service-connected respiratory disability is evaluated 
according to the general rating formula for restrictive lung 
disease.  See 38 C.F.R. § 4.97, Diagnostic Code 6843.  A 10- 
percent rating is warranted if he has a forced expiratory 
volume in one second (FEV-1) of 71- to 80-percent predicted; 
or if he has an FEV-1 to forced vital capacity (FVC) ratio of 
71 to 80 percent; or if he has a diffusion capacity of the 
lung for carbon monoxide (DLCO) by the single breath method 
(SB) of 66- to 80-percent predicted.  A 30-percent rating is 
warranted if he has an FEV-1 of 56- to 70-percent predicted; 
or an FEV-1/FVC of 56 to 70 percent; or a DLCO(SB) of 56- to 
65-percent predicted.  A 60-percent rating is warranted if he 
has an FEV-1 of 40- to 55-percent predicted; or an FEV-1/FVC 
of 40 to 55 percent; or a DLCO(SB) of 40- to 55-percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100-percent 
rating is warranted if the FEV-1 is less than 40 percent of 
predicted value; or if the FEV-1/FVC is less than 40 percent; 
or if DLCO(SB) is less than 40-percent predicted; or maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiorespiratory limitation); or cor 
pulmonale (right-sided heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by echo or 
cardiac catheterization); or an episode or episodes of acute 
respiratory failure; or requires oxygen therapy.

Initially, the Board notes that the severity of the veteran's 
respiratory symptoms does not meet the schedular requirements 
for a 30-percent rating under the former criteria.  Although 
he has repeatedly complained of experiencing increasing 
shortness of breath (i.e., dyspnea) over the course of the 
last several years, with even minimal exertion, and 
occasional pain in his chest, the vast majority of his 
respiratory impairment has been attributed to his COPD 
(emphysema) caused by his chronic smoking, and not to his 
service-connected spontaneous pneumothorax.  Such was 
indicated by the VA physician who examined him in March 1991, 
when it was indicated that the moderate obstructive lung 
defect that was observed during the pulmonary function tests 
(PFTs) was attributable to his bullous emphysema, and not to 
the service-connected pneumothorax, as there were no signs of 
a recurrence of the pneumothoraces during X-rays of his chest 
(in fact, there has been no evidence of a recurrence since 
approximately 1980).  There also was no evidence of shortness 
of breath at rest, or wheezing or rales in his lungs, and it 
was indicated that he had normal breathing sounds, 
bilaterally.

Similar findings were noted when the veteran was examined by 
VA in April 1994 and January 1995, and in the supplemental 
opinion that was submitted in May 1995.  The examiners again 
indicated that his shortness of breath and associated 
respiratory impairment (reduction in his PFT) was primarily, 
if not entirely, related to his chronic smoking and severe 
COPD (emphysema), and not to his service-connected 
pneumothoraces.  It also was indicated that his lungs were 
clear to auscultation and that he had a normal sinus rhythm.  
The results of the VA examination in October 1996, as well as 
those dated in November 1999 and March 2000 are consistent 
with those of the earlier examinations to the extent that the 
veteran's respiratory impairment is attributed to conditions 
that are not service connected, namely his chronic smoking 
and COPD (emphysema).  The veteran has not submitted any 
medical evidence to refute the conclusions and opinions of 
the VA examiners concerning the severity of his respiratory 
status.  Thus, an increased rating clearly is not warranted 
under the former criteria.

The revised criteria apply a far more rigid and objective 
standard of determining the severity of the veteran's 
service-connected respiratory disability, by considering the 
quantitative results of PFTs and related empirical studies 
and comparing the values obtained with those required for a 
higher rating.  The results of PFTs that were conducted 
during the April 1994 VA examination show an FEV-1 value of 
74% of predicted and an FEV-1/FVC of 89% of predicted, each 
of which exceeds the 70-percent maximum threshold allowed 
under Code 6843 for a 30-percent rating.  During the January 
1995 VA examination, it was indicated that the veteran had an 
FEV-1 value of 67% of predicted, which is less than the 70- 
percent maximum threshold allowed under Code 6843 for a 30- 
percent rating, but this value improved by 9% after use of a 
bronchodilator, which gives a net value of 78%, and this is 
higher than permitted for an increased rating.  The FVC was 
65%, but it also improved after use of a bronchodilator, by 
10%, resulting in a net value of 75%, which also exceeds the 
governing limit.  The DLCO(SB) value was 39%, which suggest 
that a higher rating is warranted, but all of the veteran's 
respiratory impairment, whether evidenced by the decrease in 
his FEV-1 value, the FVC value, or the DLCO(SB) value, was 
attributed to the bullous changes related to his emphysema 
and smoking.  His service-connected spontaneous pneumothorax 
was not indicated to be causing any significant degree of 
respiratory impairment.  The same is true of the results of 
the PFTs and related clinical studies that were conducted 
more recently, in October 1996, January 1997, November 1999 
and March 2000.  The FEV-1 value that was obtained during the 
October 1996 examination was 81% of predicted, which was 
described as normal, as was the FVC value of 102% of 
predicted.  Although the DLCO was indicated as 49%, the 
decrease was attributed to the bullous changes caused by the 
emphysema and smoking.  The flow rates that were obtained in 
January 1997 were slightly diminished compared to those 
obtained in October 1996 (the FEV-1 value was 66% of 
predicted and the FVC 72%), but the examiner indicated that 
the results of the October 1996 examination were probably 
more accurate, and, for the reasons discussed above, they do 
not provide a basis for assigning a rating higher than 10 
percent.  The results in November 1999 revealed a variable 
findings with slight improvement with an FEV-1 value of 69% 
of predicted and FVC value of 75% of predicted, and 
deterioration shown by the DLCO at only 29% of predicted 
value.  In March 2000, the FEV-1 was 65%, FVC was 75% and 
DLCO was 27% of the predicted values.  As noted above, while 
these findings indicate that veteran's respiratory disability 
has progressed in severity, the evidence does not provide any 
basis to attribute the increase in severity to the service-
connected spontaneous pneumothorax.

Since the veteran does not meet the criteria for at least the 
next higher rating of 30 percent for his service-connected 
spontaneous pneumothorax under either the former or revised 
criteria, it logically follows that he likewise does not meet 
the criteria for 60 or 100 percent ratings.

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board finds that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's spontaneous pneumothorax.  In this 
regard, the Board notes that there has been no showing that 
his disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise has rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Service connection for bullous emphysema, on either a direct 
or secondary basis, is denied.

An evaluation in excess of 10 percent for postoperative 
residuals of spontaneous pneumothorax is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

